BUCK, J.
(dissenting).
I dissent. The legislative enactment under consideration is contrary to the spirit, if not the plain terms, of the constitution, and is in direct conflict with the general laws of the state upon matters of this kind. No good reason has ever been given why the general law upon this subject is not as applicable to a sparsely-settled county as to a more thickly-settled one, and I do not believe that any such reason can be given. Cass county has 800 voters and several thousand inhabitants, and they are presumed to be as intelligent and capable of organizing a county governed in due form, and in as short a period of time, as a county with a greater population. To deprive the people who have lived there many years of the same right to elect their officers and establish a county government in the same method as that granted to other counties equally as thinly settled is special legislation of the most unjust and mis*58cbievous kind, and finds no warrant, in my opinion, in any correct interpretation of the law.
I therefore dissent.